


Exhibit 10.25


FIRST AMENDMENT
THIS FIRST AMENDMENT (this “Amendment”) is made and entered into as of January
28, 2013, by and between 1031, 1035, 1039 NORTH MCDOWELL, LLC, a Delaware
limited liability company (“Landlord”), and CALIX NETWORKS, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.
Landlord (as successor in interest to RNM Lakeville, LLC, a Delaware limited
liability company) and Tenant are parties to that certain lease dated February
13, 2009 (the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 82,082 rentable square feet (the
“Premises”) in the building located at 1035 North McDowell Boulevard, Petaluma,
California (the “Building”).

B.
The Lease by its terms shall expire on February 15, 2014 (“Prior Expiration
Date”), and the parties desire to extend the Lease Term, all on the following
terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
1.
Extension. The Lease Term is hereby extended for a period of sixty (60) months
and thirteen (13) days and shall expire on February 28, 2019 (“Extended
Expiration Date”), unless sooner terminated in accordance with the terms of the
Lease. That portion of the Lease Term commencing the day immediately following
the Prior Expiration Date (“Extension Date”) and ending on the Extended
Expiration Date shall be referred to herein as the “Extended Lease Term”.

2.
Base Rent. Notwithstanding anything to the contrary contained in the Lease, as
of February 1, 2013, the schedule of Base Rent payable with respect to the
Premises during the remainder of the current Lease Term and during the Extended
Lease Term is the following:

Period
Rentable Square Footage
Annual Base Rent
Monthly Base Rent
2/1/2013 – 1/31/2014
82,082
$886,485.60
$73,873.80
2/1/2014 – 1/31/2015
82,082
$913,080.17
$76,090.01
2/1/2015 – 1/31/2016
82,082
$940,472.58
$78,372.72
2/1/2016 – 1/31/2017
82,082
$968,686.76
$80,723.90
2/1/2017 – 1/31/2018
82,082
$997,747.36
$83,145.61
2/1/2018 – 1/31/2019
82,082
$1,027,679.78
$85,639.98
2/1/2019 – 2/28/2019
82,082
$1,058,510.17
$88,209.18

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease, as amended hereby. Notwithstanding anything in the Lease, as amended
hereby, to the contrary, so long as Tenant is not in default under the Lease, as
amended hereby, Tenant shall be entitled to an abatement of Base Rent with
respect to the Premises in the amount of $73,873.80 per month for the period
commencing February 1, 2013 and continuing until April 30, 2013. The maximum
total amount of Base Rent abated with respect to the Premises in accordance with
the foregoing shall equal



1
{2378-0033/00295491;}

--------------------------------------------------------------------------------




$221,621.40 (the “Abated Base Rent”). If Tenant defaults under the Lease, as
amended hereby, at any time during the remainder of the current Lease Term or
the Extended Lease Term and fails to cure such default within any applicable
cure period under the Lease, then all Abated Base Rent shall immediately become
due and payable. Only Base Rent shall be abated pursuant to this Section, as
more particularly described herein, and Tenant’s Share of Operating Expenses and
all other rent and other costs and charges specified in the Lease, as amended
hereby, shall remain as due and payable pursuant to the provisions of the Lease,
as amended hereby.
3.
Additional Security Deposit and Letter of Credit. No additional Security Deposit
shall be required in connection with this Amendment. Landlord currently holds a
Letter of Credit in the amount of $300,000.00 pursuant to the terms of Paragraph
5 the Lease. Notwithstanding anything to the contrary set forth in the Lease,
provided that Tenant is not in default beyond any applicable notice and cure
period set forth in the Lease, upon the full execution and delivery of this
Amendment, Tenant shall have no further obligation to maintain the Letter of
Credit in accordance with the terms of the Lease. Within thirty (30) days
following the full execution and delivery of this Amendment, Landlord shall
return the Letter of Credit to Tenant.

4.
Additional Rent. For the period commencing on the Extension Date and ending on
the Extended Expiration Date, Tenant shall pay all additional rent payable under
the Lease, including Tenant’s Share of Operating Expenses in accordance with the
terms of the Lease, as amended hereby.

5.
Improvements to Premises.

5.1
Condition of Premises. Tenant is in possession of the Premises and accepts the
same “as is” without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements, except as may be expressly provided otherwise in this Amendment.
Tenant hereby acknowledges and agrees that Landlord has fulfilled all of its
obligations pursuant to Exhibit “C” to the Lease.

5.2
Responsibility for Improvements to Premises. Tenant may perform improvements to
the Premises in accordance with the Exhibit A attached hereto and Tenant shall
be entitled to an improvement allowance in connection with such work as more
fully described in Exhibit A.

6.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

6.1
Landlord’s Address. Landlord’s Address set forth on the signature page of the
Lease is hereby deleted in its entirety and replaced with the following:

“1031, 1035, 1039 North McDowell, LLC
c/o Investcorp International, Inc.
280 Park Avenue – 36th Floor
New York, New York 10017


With a copy to:


Investcorp International, Inc.
c/o Veritas Property Management
1600 Corporate Circle
Petaluma, California 94954”



2
{2378-0033/00295491;}

--------------------------------------------------------------------------------




6.2
Extension Option. Tenant has exercised its first Extension Option and has one
Extension Option remaining to renew the Lease Term pursuant to Paragraph 26 of
the Lease.

6.3
Right of First Offer. The Right of First Offer set forth in Paragraph 27 of the
Lease is deleted in its entirety and is null and void and of no further force
and effect.

7.
Miscellaneous.

7.1
This Amendment, including Exhibit A (Tenant Alterations) attached hereto, sets
forth the entire agreement between the parties with respect to the matters set
forth herein. There have been no additional oral or written representations or
agreements. Under no circumstances shall Tenant be entitled to any rent
abatement, improvement allowance, leasehold improvements, or other work to the
Premises, or any similar economic incentives that may have been provided Tenant
in connection with entering into the Lease, unless specifically set forth in
this Amendment.

7.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect. In the case of
any inconsistency between the provisions of the Lease and this Amendment, the
provisions of this Amendment shall govern and control. The capitalized terms
used in this Amendment shall have the same definitions as set forth in the Lease
to the extent that such capitalized terms are defined therein and not redefined
in this Amendment.

7.3
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

7.4
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment. Tenant agrees to indemnify and hold Landlord and
the Landlord Indemnitees harmless from all claims of any brokers claiming to
have represented Tenant in connection with this Amendment.

7.5
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.” If the foregoing
representation is untrue at any time during the Extended Lease Term, an Event of
Default under the Lease will be deemed to have occurred, without the necessity
of notice to Tenant.

7.6
Redress for any claim against Landlord under the Lease and this Amendment shall
be limited to and enforceable only against and to the extent of Landlord's
interest in the Building. The obligations of Landlord under the Lease are not
intended to and shall not be personally binding on, nor shall any resort be had
to the private properties of, any of its trustees or




3
{2378-0033/00295491;}

--------------------------------------------------------------------------------




board of directors and officers, as the case may be, its investment manager, the
general partners thereof, or any beneficiaries, stockholders, employees, or
agents of Landlord or the investment manager, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damage.
[SIGNATURE PAGE FOLLOWS]



4
{2378-0033/00295491;}

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of the date first written above.
LANDLORD:
TENANT:
 
 
1031, 1035, 1039 NORTH MCDOWELL, LLC,
a Delaware limited liability company


By: PVP Holdings JV, LLC,
        a Delaware limited liability company


By: PVP Holdings Capital, LLC,
        a Delaware limited liability company
        its Managing Member


By:    /s/ H. Herbert Myers                


Name:    H. Herbert Myers


Its:     Vice President


Dated: February 6, 2013




CALIX NETWORKS, INC.,
a Delaware corporation
















By:    /s/ Jim Sanfillippo               


Name:    Jim Sanfillippo


Its:     Director, Facilities


Dated: February 1, 2013










5
{2378-0033/00295491;}

--------------------------------------------------------------------------------




EXHIBIT A – TENANT ALTERATIONS
attached to and made a part of the Amendment dated as of February 1, 2013,
between 1031, 1035, 1039 NORTH MCDOWELL, LLC, a Delaware limited liability
company,
as Landlord and CALIX NETWORKS, INC., a Delaware corporation, as Tenant


1.    Tenant, following the full and final execution and delivery of the
Amendment to which this Exhibit A is attached, shall have the right to repair,
replace and/or upgrade, as necessary, the heating, ventilation and air
conditioning system exclusively servicing the Premises, and to otherwise perform
repair, remodeling, maintenance and construction work, as necessary, in the
Premises (collectively, the “Tenant Alterations”). Notwithstanding the
foregoing, Tenant and its contractors shall not have the right to perform the
Tenant Alterations in the Premises unless and until Tenant has complied with all
of the terms and conditions of Paragraph 10.2 of the Lease, including, without
limitation, approval by Landlord of the contractors to be retained by Tenant to
perform such Tenant Alterations. Tenant shall be responsible for all elements of
the Tenant Alterations (including, without limitation, compliance with law,
functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of any plans shall in no
event relieve Tenant of the responsibility for such design. In addition to the
foregoing, Tenant shall be solely liable for all costs and expenses associated
with or otherwise caused by Tenant’s performance and installment of the Tenant
Alterations (including, without limitation, any legal compliance requirements
arising outside of the Premises). Landlord’s approval of the contractors to
perform the Tenant Alterations shall not be unreasonably withheld. The parties
agree that Landlord’s approval of the general contractor to perform the Tenant
Alterations shall not be considered to be unreasonably withheld if any such
general contractor (a) does not have trade references reasonably acceptable to
Landlord, (b) does not maintain insurance as required pursuant to the terms of
the Lease, (c) does not have the ability to be bonded for the work in an amount
of no less than one hundred fifty percent (150%) of the total estimated cost of
the Tenant Alterations, (d) does not provide current financial statements
reasonably acceptable to Landlord, or (e) is not licensed as a contractor in the
state/municipality in which the Premises is located. Tenant acknowledges the
foregoing is not intended to be an exclusive list of the reasons why Landlord
may reasonably withhold its consent to a general contractor.


2.    Provided Tenant is not in default, Landlord agrees to contribute the sum
of $410,410.00 (representing $5.00 per rentable square foot of the Premises)
(the “Allowance”) toward costs which are payable by Tenant and reasonably
related to Tenant’s performance of the Tenant Alterations in the Premises
(including, without limitation, space planning costs, third party consultant
fees and contractor fees). Except as provided above and in Section 3 below, the
Allowance may only be used for hard costs in connection with the Tenant
Alterations. The Allowance shall be paid to Tenant or, at Tenant’s option, to
the order of the general contractor that performed the Tenant Alterations,
within thirty (30) days following receipt by Landlord of (a) receipted bills
covering all labor and materials expended and used in the Tenant Alterations;
(b) a sworn contractor’s affidavit from the general contractor and a request to
disburse from Tenant containing an approval by Tenant of the work done; (c) full
and final waivers of lien; and (d) the certification of Tenant that the Tenant
Alterations have been installed in a good and workmanlike manner, and in
accordance with applicable laws, codes and ordinances. The Allowance shall be
disbursed in the amount reflected on the receipted bills meeting the
requirements above. Notwithstanding anything herein to the contrary, Landlord
shall not be obligated to disburse any portion of the Allowance during the
continuance of an uncured default under the Lease, and Landlord’s obligation to
disburse shall only resume when and if such default is cured.


3.    In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit A by February 1, 2015, any unused

{2378-0033/00295491;}    A-1
Initials

--------------------------------------------------------------------------------




amount shall accrue to the sole benefit of Landlord, it being understood that
Tenant shall not be entitled to any credit, abatement or other concession in
connection therewith. Notwithstanding anything to the contrary set forth herein,
upon completion of the Tenant Alterations and application of the Allowance to
the costs related thereto pursuant to Section 2 above, if any portion of the
Allowance is then remaining (the “Unused Allowance”), Tenant, provided it is not
in default under the Lease, as amended, shall be entitled to deliver written
notice to Landlord by no later than February 1, 2015, requesting that Landlord
apply the Unused Allowance (if any) as a credit against the next installment(s)
of Base Rent payable by Tenant under the Lease, as amended hereby. However, in
no event shall Landlord have any obligation to apply any portion of the Unused
Allowance to Base Rent if Tenant does not deliver such written notice to
Landlord by February 1, 2015 and any unused amount remaining after such date
shall accrue to the sole benefit of Landlord, it being understood that Tenant
shall not be entitled to any credit, abatement or other concession in connection
therewith. Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Tenant Alterations and/or
Allowance.


4.    Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work or, except as provided above with respect to the Allowance, incur any
costs in connection with the construction or demolition of any improvements in
the Premises.


5.    This Exhibit A shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

{2378-0033/00295491;}    A-2
Initials